Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered. 
Claim Status
	Claims 1-20 are pending.
	Claims 1-7 are withdrawn, non-elected without traverse.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 3/5/2021, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new prior art, US 2004/0113185 A1 to Shibayama, see detail below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, it recites the limitation “… extends to the second electrode” in last line.  There is insufficient antecedent basis for this limitation of “the second electrode”. For the examination purpose, it is interpreted as “the second electrode region” according to the preceding limitations.
Regarding claim 9-20, they are rejected under 35 U.S.C. 112(b) due to their dependencies of claim 8.
Regarding claim 16, it recites the limitation “The photodiode detector of claim 8”.  There is insufficient antecedent basis for this limitation of “The photodiode detector”. For the examination purpose, it is interpreted as “The photodiode device of claim 8” according to the preceding limitations.
Regarding claim 17, it recites the limitation “The photodiode detector of claim 8”.  There is insufficient antecedent basis for this limitation of “The photodiode detector”. For the examination purpose, it is interpreted as “The photodiode device of claim 8” according to the preceding limitations.
Regarding claim 18, it recites the limitation “The photodiode detector of claim 16”.  There is insufficient antecedent basis for this limitation of “The photodiode detector”. For the examination purpose, it is interpreted as “The photodiode device of claim 16” according to the preceding limitations.
Regarding claim 19, it recites the limitation “The photodiode detector of claim 16”.  There is insufficient antecedent basis for this limitation of “The photodiode detector”. For the examination purpose, it is interpreted as “The photodiode device of claim 16” according to the preceding limitations.
Regarding claim 20, it recites the limitation “The photodiode detector of claim 19”.  There is insufficient antecedent basis for this limitation of “The photodiode detector”. For the examination purpose, it is interpreted as “The photodiode device of claim 19” according to the preceding limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard Patrick Stenson, (US 2013/0241021 A1, of record, hereinafter Stenson) in view of Katsumi Shibayama et al., (US 2004/0113185 A1, hereinafter Shibayama).
Regarding claim 8, Stenson discloses a photodiode device (Fig. 1), comprising: 
a substrate (10 made of 12, 40) being first type (P type) heavily doped (12 and 40 are P type heavily doped) and comprising a first surface (bottom surface of 10 in Fig. 1) and a second surface (upper surface of 10) opposite to each other, wherein the first type heavily doped substrate (10, P type) serves as a first electrode region (40) of the photodiode device, and wherein the substrate (10) defines a trench (trench for 52, 54, 80) having an opening on the first surface (bottom surface of 10) and extending into the substrate (10) toward the second surface (upper surface of 10); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Stenson’s Fig. 1, annotated. 
an epitaxial layer (20, epitaxial layer described in [0059]) grown on the second surface of the substrate (upper surface of 10), wherein the epitaxial layer (20) is first type (P type) lightly doped, and is exposed by the trench (trench for 52, 54, 80); 
a second electrode region (50) formed within the trench and being second type  heavily doped (N++ type), wherein the epitaxial layer (20) and the second electrode region (50) form a PN junction of the photodiode device (50 is the photodetector semiconductor region described in [0051]), and the second electrode region (50) is electrically isolated from the first electrode region (40), 
a passivation layer (passivation layer comprising dielectric layer 90, thermal oxide 80 and insulating sheath 54) formed on the first surface of the substrate (the bottom surface of 10) and covering the first electrode region (40) and the second electrode region (50); and 
electrical contacts (68/70 and 52/56/58/60) penetrating through the passivation layer (90/80/54) to extend to the respective first type heavily substrate (10) and the second electrode region (50), respectively, ...
Stenson does not expressly disclose wherein a first one (52/56/58/60) of the electrical contacts is metallic and extends to the second electrode region. 
However, in the same photodiode device field of endeavor, Shibayama discloses one end of an aluminum wiring 12 over an insulation film 10 in a recess 4 is electrically connected with a p+ type impurity diffusion region 5 of an photodiode 2 and other end of the aluminum wiring 12 is electrically connected with the electrode pad 13 in Fig. 2 described in [0113]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Shibayama’s Fig. 2, annotated. 	
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Shibayama’s single metal wiring structure for Stenson’s electrical contact structure to simplify the wiring structure and reduce wiring resistance.
Regarding claim 9, Stenson modified by Shibayama discloses the photodiode device of claim 8, 
wherein the first electrode region (Stenson’s 40) is formed to surround the second electrode region (Stenson’s 50).  
Regarding claim 10, Stenson modified by Shibayama discloses the photodiode device of claim 8,
wherein the trench has a depth greater than a thickness of the substrate (Stenson’s 10 made of 12, 40) such that the trench extends into the epitaxial layer (20).  
Regarding claim 12, Stenson modified by Shibayama discloses the photodiode device of claim 8, 
wherein at least a second one (Stenson’s 68/70) of the electrical contacts (the Stenson’s 68/70 and 52/56/58/60) to the respective first electrode region (Stenson’s 40) and the second electrode region (Stenson’s 50) has a stack configuration of doped semiconductor (Stenson’s 68 is doped semiconductor) and metal (Stenson’s 70 is metal).  
Regarding claim 13, Stenson modified by Shibayama discloses the photodiode device of claim 8, 9, 10 or 12, further comprising:
a first type heavily doped layer (Stenson’s 30, p type heavily doped in Fig. 1) formed on a surface (top surface) of the epitaxial layer (Stenson’s 20) facing away from the first surface side of the substrate (Stenson’s bottom surface of 10); and 
an insulating layer (Stenson’s 34, silicon oxide in Fig. 5, described in [0061]) formed on the first type heavily doped layer (Stenson’s 30).  
Regarding claim 11, Stenson modified by Shibayama discloses a photodiode detector, comprising: an array comprising a plurality of photodiodes device (array of plurality photodiodes as shown in Stenson’s Fig. 20 described in [0076]) of claim 13.
Regarding claim 14, Stenson modified by Shibayama discloses a photodiode detector, comprising: an array comprising a plurality of photodiodes device (array of plurality photodiodes as shown in Stenson’s Fig. 20 described in [0076]) of claim 8, 9, 10 or 12.
Regarding claim 15, Stenson modified by Shibayama discloses the photodiode detector of claim 14, 
wherein the first electrode regions (Stenson’s 40) of the respective photodiode devices (Stenson’s Fig. 1) are connected to each other (the Stenson’s layers 40 and 12 are continuous through the each photodiode as the across section of the array between trenches 400 Fig. 21 described in [0076, 0080]), and the second electrode regions (Stenson’s 50) of the respective photodiode devices are separated from each other (as shown in Stenson’s Fig. 1).
Regarding claim 16, Stenson modified by Shibayama discloses the photodiode device of claim 8, 
wherein the trench (Stenson’s trench for 52, 54, 80 in Fig. 1 modified by Shibayama’s recess 4 in Fig. 2) has a tapered cross section having a decreasing width from the first surface (bottom surface of the Shibayama’s substrate 3) toward the second surface (upper surface of 3 as shown in Shibayama’s Fig. 2).  
Regarding claim 17, Stenson modified by Shibayama discloses the photodiode device of claim 8,
wherein the passivation layer (Stenson’s 90/80/54 in Fig. 1 modified by Shibayama’s insulation film 10 in Fig. 2) extends into the trench (Shibayama’s recess 4 in Fig. 2) and consists of a single layer of like material throughout the layer (Shibayama’s insulation film 10 is a single layer of like material throughout the layer).   
Regarding claim 18, Stenson modified by Shibayama discloses the photodiode device of claim 16,
wherein the passivation layer (Stenson’s 90/80/54 in Fig. 1 modified by Shibayama’s insulation film 10 in Fig. 2) extends into the trench (Shibayama’s recess 4 in Fig. 2) and consists of a single layer of like material throughout the layer (Shibayama’s insulation film 10 is a single layer of like material throughout the layer).
Regarding claim 19, Stenson modified by Shibayama discloses the photodiode device of claim 16,
wherein the passivation layer (Shibayama’s insulation film 10 in Fig. 2) extends into the trench (Shibayama’s recess 4 in Fig. 2) and has a substantially uniform thickness within the trench (Shibayama’s insulation film 10 has substantially uniform thickness within the recess 4).
Regarding claim 20, Stenson modified by Shibayama discloses the photodiode device of claim 19,
wherein the passivation layer (Shibayama’s insulation film 10 in Fig. 2) extends into the trench (Shibayama’s recess 4) and forms a channel (Shibayama’s contact hole 11) extending perpendicular to the first surface (Shibayama’s bottom surface of the substrate 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARUN LU/Primary Examiner, Art Unit 2898